Citation Nr: 0633631	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiovascular disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
September 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2, 2002, decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which, in pertinent part, denied the 
veteran's claim for service connection for arteriosclerotic 
heart disease with internal implanted cardiac defibrillator 
as secondary to service-connected PTSD.  The Board has 
recharacterized the issue, as stated above, to more broadly 
encompass the varied conditions for which the veteran is 
claiming service connection.  There is no prejudice to the 
veteran in the Board doing so, since it appears the RO 
considered all cardiovascular disorders shown, even though 
the issue was phrased more narrowly.

The veteran indicated on his VA Form 9 dated February 2003 
that he wanted a travel Board hearing.  Subsequently, in 
March 2003 the veteran sent the RO a form indicating that he 
was requesting a hearing with a Detroit Hearing Officer 
instead of a BVA hearing.  In a letter dated May 6, 2003, the 
veteran stated that he wanted to cancel his personal hearing 
before a Detroit Hearing Officer scheduled for that same day.  
The veteran has failed to request another hearing.  
Consequently, the request for a hearing is deemed withdrawn.  
38 C.F.R. §  20.702(d). 

Also, in reviewing the file, a substantive appeal was not 
perfected in response to the April 2006 statement of the case 
on the issue of entitlement to an increased rating for PTSD.  
Therefore, the Board has no jurisdiction over this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Initially, the veteran's theory of entitlement was that his 
coronary artery disease was aggravated by his service-
connected PTSD after the September 11, 2001, terrorist 
attacks on the United States.  Recently, the veteran has 
argued that his service-connected PTSD has contributed to his 
nicotine and alcohol dependence which has been a major cause 
of his heart disease.  This new theory of entitlement has not 
been properly addressed by the RO.  Accordingly, further 
development of this issue is necessary.

In addition, a medical examination and opinion is warranted 
in this case in light of the complexity of the veteran's new 
theory of entitlement.  In a claim for service connection for 
cardiovascular disease due to service-connected PTSD, a 
medical opinion should, at a minimum, discuss known risk 
factors for development of the cardiovascular disorder, what 
role those factors play in the veteran's case, and explain 
whether PTSD is at least as likely as not the cause of, or an 
aggravating factor in, the veteran's cardiovascular disease.  
See VBA Fast Letter 01-05. 

Further, a medical opinion pertaining to a claim for service 
connection "for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service should discuss: (1) whether the 
service-connected disability caused the veteran to use 
tobacco products after service; (2) if so, whether the use of 
tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would 
not have occurred but for the use of tobacco products caused 
by the service-connected disability."  See VAOPGCPREC 6-
2003.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
cardiovascular examination to ascertain 
the following:   
(1) whether the PTSD caused the veteran 
to use tobacco products or alcohol 
after service; (2) if so, whether the 
use of tobacco products and/or alcohol 
as a result of the PTSD was a 
substantial factor in causing or 
aggravating the veteran's 
cardiovascular disease; and (3) whether 
the cardiovascular disease would not 
have occurred but for the use of 
tobacco products and/or alcohol caused 
by the PTSD.  
 
The examiner must discuss the known 
risk factors for cardiovascular 
disease, what role they play in the 
veteran's case, and whether his PTSD at 
least as likely as not caused or 
aggravated his cardiovascular disease 
on account of the veteran's tobacco use 
and/or alcohol use.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should provide 
a complete rationale for any opinion 
provided in light of all medical 
evidence. 

2.  The RO should then readjudicate the 
claim, with consideration as to whether 
the veteran's cardiovascular disease was 
secondary to (either caused by or 
aggravated by) his PTSD symptomatology.  
If the claim remains denied, the veteran 
and his representative should be issued 
an appropriate supplemental statement of 
the case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


